            Case 1:20-cv-02778-KBJ Document 1 Filed 09/30/20 Page 1 of 11




                     IN THE UNITED STATES DISTRICT COURT FOR
                             THE DISTRICT OF COLUMBIA

ELVA DEL CARMEN GARCIA DE CRUZ
3527 Center Street N.W.
Apt. T1
Washington D.C.

       Plaintiff,
                                                               Civil Action No.: 20-2778
       v.

FIREBRICK FOOD GROUP, INC.
904 King Street
Alexandria, VA 22314

Serve: Douglas Baj
       3809 N 14th Street
       Arlington, VA 22201

RR4, LLC
1348 H Street N.E.
Washington D.C. 20002

Serve: James O’Brien
       1703 Allison Street N.W.
        Washington D.C. 20001

DOUGLAS BAJ
428 Luray Place N.W.
Washington D.C. 20010

JAMES O’BRIEN
428 Luray Place N.W.
Washington D.C. 20010

       Defendants.


                                         COMPLAINT

       Plaintiff, Elva Del Carmen Garcia De Cruz (“Plaintiff Cruz”), hereby brings suit against

Firebrick Food Group, Inc. (“FFG”), RR4, LLC (“RR4”), Douglas Baj (‘Baj”), and James O’Brien

(“O’Brien”) (collectively “Defendants”), for violations of the Fair Labor Standards Act, 29 U.S.C.
            Case 1:20-cv-02778-KBJ Document 1 Filed 09/30/20 Page 2 of 11




§§ 201, et seq. (“the FLSA”), the District of Columbia Minimum Wage Revision Act, D.C. Code

§ 32-1001 et. seq. (“DCMWRA”) and the District of Columbia Payment and Collection of Wages

Law, D.C. Code §§ 32-1301 et seq. (“DCPCWL”). Plaintiff alleges as follows:

                                       JURISDICTION

       1.      The jurisdiction of this Court is based upon 28 U.S.C. § 1331 and 29 U.S.C. § 217.

The Court has subject matter jurisdiction under § 1331 because Plaintiff’s claims involve federal

questions and the Court has pendant jurisdiction over the Plaintiff’s District of Columbia law

claims under 28 U.S.C. § 1367.

       2.      This Court has in personam jurisdiction over Defendants because they conduct

business in the District of Columbia. In addition, Plaintiff was employed in the District of

Columbia within the meaning of D.C. Code § 32-1003 (b) because Plaintiff regularly spent more

than 50% of her working time in the District of Columbia.

                                        THE PARTIES

       3.      Plaintiff is an adult resident of the District of Columbia, who was employed by

Defendants as a “food preparer” from 2009 until on or about August 14, 2020.

       4.      RR4 is a limited liability company organized under the laws of the District of

Columbia. RR4 operates a “RedRocks” pizza located at 1348 H Street N.E., Washington D.C.,

where Plaintiff regularly spent more than 50% of her working time and or, spent a substantial

amount of her working time without spending more than 50% of his working time in another state.

       5.      FFG is a corporation organized under the laws of the Commonwealth of Virginia.

FFG operates a second pizza restaurant where Plaintiff worked under the name “RedRocks”

located at 904 King Street, Alexandria VA.




                                               2
             Case 1:20-cv-02778-KBJ Document 1 Filed 09/30/20 Page 3 of 11




        6.      Baj is an owner, director and manager of FFG and an owner and manager of RR4.

He is Plaintiff’s employer within the meaning of the FLSA, the DCMWRA and the DCPCWL,

because: (1) he is an owner, officer, manager, and/or director of FFG and RR4; (2) he has

operational control over both RR4 and FFG and is significantly involved in their day-to-day

operations by working as a manager and directing employees, including Plaintiff; (3) he has control

over FFG’s and RR4’s corporate funds used to pay employees, including Plaintiff, and can allocate

funds as profits; (4) he had authority to set Plaintiff’s rate of pay and authorized payment of

Plaintiff’s wages and approved her raises; (5) he had knowledge of and approved of the manner in

which Plaintiff was paid (5) he had authority to hire and fire Plaintiff; (6) he had authority to

discipline Plaintiff; (7) at times, Baj, through the use of mid-level managers, supervised Plaintiff

when she worked at both RR4 and FFG; (8) he maintained the Plaintiff’s employment records; (9)

he was instrumental in creating personnel policies at FFG and RR4, including compensation

policies, and he enforced those policies through mid-level supervisors at FFG and RR4.

        7.      O’Brien is an owner, officer and manager of RR4 and an owner, director and

manager of FFG. He is Plaintiff’s employer within the meaning of the FLSA, the DCMWRA and

the DCPCWL, because: (1) he is an owner, officer, manager, and/or director of FFG and RR4; (2)

he has operational control over both RR4 and FFG and is significantly involved in their day-to-

day operations by working as a manager and directing employees, including Plaintiff; (3) he has

control over FFG’s and RR4’s corporate funds used to pay employees, including Plaintiff, and can

allocate funds as profits; (4) he had authority to set Plaintiff’s rate of pay and authorized payment

of Plaintiff’s wages and approved raises; (5) he had knowledge of and approved of the manner in

which Plaintiff was paid (5) he had authority to hire and fire Plaintiff and did in fact hire Plaintiff;

(6) he had authority to discipline Plaintiff; (7) at times, he supervised Plaintiff when she worked



                                                   3
            Case 1:20-cv-02778-KBJ Document 1 Filed 09/30/20 Page 4 of 11




at both RR4 and FFG through the use of mid-level supervisors; (8) he maintained the Plaintiff’s

employment records; (9) he was instrumental in creating personnel policies at FFG and RR4,

including compensation policies, and he enforced those policies through mid-level supervisors at

FFG and RR4.

       8.      FFG and RR4, both employed the Plaintiff because they: (1) had authority to hire

and fire Plaintiff; (2) set the terms and conditions of Plaintiff’s employment, including

compensation and pay practices, (3) set Plaintiff’s rate of pay and paid her wages; (4) disciplined

Plaintiff; (5) set her schedule and direct her in the performance of her work; and (6) maintained

her employment records.

       9.      Additionally, for the purposes of computing Plaintiff’s overtime pay and overtime

premium, FFG and RR4 together constitute a single statutory employer under the FLSA, the

DCMWRA and the DCPCW. In other words, the collective number of weekly hours Plaintiff

spends at both locations should constitute her total weekly hours for overtime purposes. This is

because FFG and RR4 have an interrelation of operations, centralized control of labor relations,

common management, and common ownership and financial control. First, FFB and RR4 share

common ownership, common management and common financial control, as both Baj and

O’Brien are officers and owners of both FFG and RRA. Each week, Baj and/or O’Brien assigned

Plaintiff to work part of the week at FFG and the other part at RR4. Plaintiff would frequently be

assigned by Baj or O’Brien to work shifts at both FFG and RR4 in the same day. Second, the

operations of RR4 and FFG are inextricably intertwined. The two entities routinely share supplies,

employees and managers, as Baj and O’Brien also go back and forth between FFG and RR4 and

co-manage the operations at both locations. Third, RR4 and FFG present themselves to the public

as a single entity with one name -- RedRocks Pizzeria – with multiple locations and the two



                                                4
          Case 1:20-cv-02778-KBJ Document 1 Filed 09/30/20 Page 5 of 11




restaurants have a single shared website. See https://www.redrocksdc.com. Fourth, the menus,

uniforms, and employee policies and procedures at both locations are the same. The only

functional difference between FFG and RR4 is that they maintain separate payroll accounts for

Plaintiff in order to conceal from their payroll providers that Plaintiff was working overtime but

not being paid time-and-a-half.

        10.     FFG and RR4 also constitute a single “Enterprise” within the meaning of 29 U.S.C.

§ 203 (r)(1), for the same reasons. As alleged in ¶ 9, they: (1) perform related activities; (2) through

unified operations and common control of Defendants Baj and O’Brien; and (3) for a common

business purpose. FFG and RR4 also, together and separately constitute an “Enterprise Engaged

in Commerce” within the meaning of 29 U.S.C. § 203 (s)(1), as they each (or together) have: (1)

employees engaged in commerce or the production of goods for commerce, or employees

handling, selling, or otherwise working on goods or materials that have been moved in or produced

for commerce; and (2) a gross volume of sales made or business done of not less than $500,000.00

(exclusive of excise taxes at the retail level that are separately stated).

                                     STATEMENT OF FACTS

        11.     Plaintiff began working for Defendants in 2009 until on or about August 14, 2020,

when she was terminated. Plaintiff’s position was “food preparer” and her duties included, but

were not limited to, preparing food, and making pizzas, cleaning the kitchen as well as other areas

of the restaurant, taking out the trash, and unpacking supplies and materials.

        12.     Plaintiff was always paid on an hourly basis at a rate that ranged from $10.50 per

hour in 2015 to $14.50 (by RR4) and $14.00 per hour (by FFG) at or near the time she was

terminated. Defendants kept track of Plaintiff’s time using a time clock.

        13.     Plaintiff worked 6 days per week. And, each week, Defendants Baj and/or O’Brien



                                                   5
          Case 1:20-cv-02778-KBJ Document 1 Filed 09/30/20 Page 6 of 11




assigned Plaintiff to work part of the time at RR4 and part of the time at FFG. During some years,

Plaintiff was assigned to work at both locations in the same day.

       14.     In most weeks, Plaintiff worked no less than 50 hours for the Defendants. However,

Plaintiff was never paid and overtime premium. Instead, Defendants utilized two separate payroll

systems, one for FFG and one for RR4, and paid Plaintiff with a separate check for the time she

spent working at each location. In this way, it did not appear to the payroll company that Plaintiff

was working overtime and Defendants were able to pay Plaintiff only her straight-time rate and

avoid detection of their wage theft scheme.

       15.     At the present time, Plaintiff is unable to calculate the full extent of her damages

because she does not possess all of her time and payroll records. Those records are in the exclusive

possession of the Defendants.

                             TIMELY ASSERTION OF CLAIMS

       13.     The applicable statute of limitations under the DCPCWL and the DCMWRA

(which became effective on February 26, 2015), provides that an action, “must be commenced

within 3 years after the cause of action accrued, or the last occurrence if the violation is

continuous. . . .” D.C. Code § 32-1308 (c)(1). On a continuing and ongoing basis from the

beginning to the end of Plaintiff’s employment with Defendants, Defendants failed to pay

Plaintiff an overtime premium for some work hours. Given that Plaintiffs’ employment ended on

or about August 14, 2020, the violations were continuous and the last violation occurred on that

date and the limitations period for Plaintiff’s wage claims under the DCMWRA and the

DCPCWL will elapse on or about August 14, 2023. Therefore, Plaintiff has asserted timely claims

for violations of the DCPCWL and the DCMWRA for following period: February 26, 2015 to

August 14, 2020.



                                                 6
          Case 1:20-cv-02778-KBJ Document 1 Filed 09/30/20 Page 7 of 11




       14.     Plaintiff has also asserted timely wage claims under the DCMWRA and DCPCWL

for violations occurring from February 26, 2015 to March 19, 2020 for another reason: the statute

of limitations for her claims under these statutes was tolled beginning on May 27, 2015, and for

each day thereafter, when, on a continuing basis, Defendants failed to comply with the notice

provisions of D.C. Code § 32-1008 (c) and (d) (which became effective on February 26, 2015).

Section 32-1008 (c) and (d) required Defendants, to provide written notice to Plaintiff of, inter

alia, her overtime rate of pay and any exemption that applies to her. Defendants were required to

comply with this written notice provision within 90 days after the statutory amendments took

place – no later than May 27, 2015 and within 30 days of any change in that rate. See D.C. Code

§ 32-1008 (d)(1)(A). At no time during Plaintiff’s employment with Defendants did they comply

with the notice provisions by providing Plaintiff with written notice of her overtime rate of pay

or any applicable exemption. Since Defendants failed to provide the required written notice to

Plaintiff, the statute of limitations in § 32-1308 (c) was tolled on May 27, 2015 (and for each day

thereafter). This also means that Plaintiff has timely unpaid wage claims for following time frame:

February 26, 2015 to the end of Plaintiff’s employment. See D.C. Code § 32-1008 (d)(3) (“The

period prescribed in § 32-1308 (c), shall not begin until the employee is provided all itemized

statements and written notice required by this section”). Therefore, Plaintiff has asserted timely

claims for violations of the DCPCWL and the DCMWRA for following period: February 26,

2015 to August 14, 2020.




                                                 7
          Case 1:20-cv-02778-KBJ Document 1 Filed 09/30/20 Page 8 of 11




                                       COUNT I
                                VIOLATIONS OF THE FLSA

       16.     Plaintiff re-alleges and incorporates herein the allegations contained in the

paragraphs above.

       17.     At all times relevant to the Complaint, Plaintiff was an employee of all Defendants

within the meaning of the FLSA.

       18.     At all times relevant to the Complaint, Defendants were Plaintiff’s employers

within the meaning of the FLSA.

       19.     Defendants violated the FLSA by knowingly failing to pay Plaintiff an overtime

premium for her overtime hours – i.e. one and one-half times her regular hourly rate for each hour

over 40 that she worked each workweek – and failing to pay Plaintiff for all hours worked.

       20.     Defendants’ actions were willful as defined by the FLSA and were not undertaken

in good faith and therefore, they are liable to Plaintiff for liquidated damages and the statute of

limitations under the FLSA is extended to three years. So, Plaintiff is bringing FLSA claims for

the last three years -- back to September 30, 2017.

       21.     Defendants are liable to Plaintiff under 29 U.S.C. § 216(b) of the FLSA, for her

unpaid overtime, plus an additional equal amount as liquidated damages, court costs, and

reasonable attorneys’ fees and expenses.

       22.     The precise amount owed to the Plaintiff by Defendants cannot be calculated at this

time because Plaintiff and her counsel do not possess all of Plaintiff’s time records, which are in

the exclusive possession of Defendants.




                                                8
          Case 1:20-cv-02778-KBJ Document 1 Filed 09/30/20 Page 9 of 11




                                          COUNT II
                                  VIOLATIONS OF THE DCMWRA

       23.     Plaintiff re-alleges and incorporates by reference herein the allegations contained

in the paragraphs above.

       24.     At all times relevant to the Complaint, Plaintiff was an employee of Defendants

within the meaning of D.C. Code § 32-1002 (2).

       25.     At all times relevant to the Complaint, Defendants were “employers” of Plaintiff

within the meaning of D.C. Code § 32-1002 (3).

       26.     Defendants employed Plaintiff in the District of Columbia for two reasons. Plaintiff

either (1) “regularly” spent “more than 50% of [her] working time in the District of Columbia” or

alternatively, (2) her employment “[was] based in the District of Columbia” and she “regularly”

spent “a substantial amount of [her] working time in the District of Columbia and not more than

50% of [her] working time in any particular state.” D.C. Code §32-1003 (b).

       27.     Defendants violated the DCMWRA by failing to pay Plaintiff an overtime premium

for her overtime hours during the entire time Plaintiff was employed by Defendants and for failing

to pay her for some hours of work.

       28.     As a result of the violations of the DCMWRA by Defendants, they are liable for

Plaintiff’s unpaid overtime wages from February 27, 2015 to the end of Plaintiff’s employment,

liquidated damages equal to three times the unpaid overtime wages and reasonable attorneys’ fees

and costs incurred in this action, including attorneys’ fees at the Adjusted Laffey Matrix rates, the

Legal Services Index Rate and/or the rates set forth in Salazar ex rel. v. District of Columbia, 809

F.3d 58 (D.C. Cir. 2015), as required by D.C. Code § 32-1308 (b)(1).




                                                 9
         Case 1:20-cv-02778-KBJ Document 1 Filed 09/30/20 Page 10 of 11




       29.     The precise amount owed to the Plaintiff by Defendants cannot be calculated at this

time because Plaintiff does not possess all of her time records, which are in the exclusive

possession of Defendants.

                                      COUNT III
                              VIOLATIONS OF THE DCPCWL

       30.     Plaintiff re-alleges and incorporates herein the allegations contained in the

paragraphs above.

       31.     At all times relevant to the Complaint, Plaintiff was an employee of Defendants

within the meaning of D.C. Code § 32-1301 (2).

       32.     At all times relevant to the Complaint, Defendants were employers of Plaintiff

within the meaning of D.C. Code § 32-1301 (1B).

       33.     Defendants employed Plaintiff in the District of Columbia for two reasons. Plaintiff

either (1) “regularly” spent “more than 50% of [her] working time in the District of Columbia” or

alternatively, (2) her employment “[was] based in the District of Columbia” and she “regularly”

spent “a substantial amount of [her] working time in the District of Columbia and not more than

50% of [her] working time in any particular state.” D.C. Code §32-1003 (b).

       34.     Defendants violated the DCPCWL by failing to pay Plaintiff anything at all for

some of her hours of work.

       35.     As a result of the violations of the DCPCWL by Defendants, they are liable for

Plaintiff’s unpaid wages from February 26, 2015 to the end of her employment, liquidated damages

equal to three times the unpaid wages and reasonable attorneys’ fees and costs incurred in this

action, including attorneys’ fees at the Adjusted Laffey Matrix rate, the Legal Services Index Rate

and/or the rates set forth in Salazar ex rel. v. District of Columbia, 809 F.3d 58 (D.C. Cir. 2015),

as required by D.C. Code § 32-1308 (b)(1).

                                                10
         Case 1:20-cv-02778-KBJ Document 1 Filed 09/30/20 Page 11 of 11




       36.     The precise amount owed to the Plaintiff by Defendants cannot be calculated at this

time because Plaintiff does not possess all of her time records, which are in possession of

Defendants.

                                     RELIEF REQUESTED

       Plaintiff requests the following relief:

       A.      enter a judgment against Defendants, jointly and severally, and in favor of Plaintiff,

based on their violations of the FLSA, in the amount of Plaintiff’s unpaid and illegally withheld

overtime wages, plus an amount equal to her unpaid overtime wages as liquidated damages;

       B.      enter a judgment against Defendants, jointly and severally, and in favor of Plaintiff,

based on their violations of the DCMWRA and the DCPCWL, in the amount of Plaintiff’s unpaid

and illegally withheld overtime wages and straight-time wages, plus an amount equal to three times

the amount of unpaid wages as liquidated damages; and

       C.      enter a judgment against Defendants, jointly and severally, and award Plaintiff his

costs incurred in this action and attorneys’ fees at the Adjusted Laffey Matrix rate, the Legal

Services Index Rate and/or the rates set forth in Salazar ex rel. v. District of Columbia, 809 F.3d

58 (D.C. Cir. 2015), as required by D.C. Code § 32-1308 (b)(1).

                                              Respectfully submitted,

                                              /s/Suvita Melehy
                                              Suvita Melehy
                                              DC Bar No.: 457435
                                              MELEHY & ASSOCIATES LLC
                                              8403 Colesville Road Suite 610
                                              Silver Spring, Maryland 20910
                                              Telephone:     (301) 587-6364
                                              Facsimile:     (301) 587-6308
                                              e-mail:        smelehy@melehylaw.com
                                              Attorney for Plaintiffs




                                                  11
